DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-7 directed to distinct species and method non-elected without traverse.  Accordingly, claims 3-7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (canceled)
4. (canceled)
5. (canceled)
6. (canceled)
7. (canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art teaches an electronic module comprising: a first electronic element; a second electronic element; a connector provided on a lower side of the second electronic element, the connector having an upper surface on which the second electronic element is provided; a columnar part extending from a lower surface of the connector; wherein the first electronic element is provided on a lower side of the columnar part, wherein the upper surface of the connector has a concave part at a position corresponding to the columnar part, the upper surface of the connector comprises an inclined surface included in the concave part, and a flat surface provided outside a circumference of the inclined surface, and a groove part is provided at a boundary between the inclined surface and the flat surface, and the columnar part is positioned lower than a bottom edge of the groove part (see previous office action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the columnar part is made of material of the connector body rather than being a void portion of the connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812